DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 01/08/2021 with respect to claim(s) 26-28 and 30-44 have been fully considered and found persuasive. This application contains 18 pending claims. Claim(s) 26, 30, and 42 have been amended. Claim(s) 29 have been cancelled. Claim(s) 44 have been added new.

Allowable Subject Matter

Claim(s) 26-28 and 30-44 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 26 and 42 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed. 

Regarding claim(s) 26 and 42, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method/measuring assembly for monitoring a line comprising: “wherein after a first stop signal has been registered at a first individual measurement, performing a second individual measurement, wherein at the second individual measurement a measuring dead time is predefined which is longer than a transit time which is registered for the first stop signal at the first individual measurement, with a result that the reflected signal portion which is assigned to the first stop signal is not registered at the second individual measurement, wherein the measuring dead time is respectively adapted to the transit time of the stop signal which is registered at a preceding individual measurement;” in combination with all the other limitations as claimed.

Other claim(s) 27-28, 30-41 and 43-44 depend from independent claim 26 or 42 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868